Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0002185
                                                      14-AUG-2013
                                                      11:07 AM


                         SCPW-13-0002185

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                WILLARD MAX IMAMOTO, Petitioner,

                               vs.

               THE HONORABLE RHONDA A. NISHIMURA,
  Judge of the Circuit Court, First Circuit, Respondent Judge.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 12-1-2761-11)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document submitted by

petitioner Willard Max Imamoto entitled “Petitioner Willard Max

Imamoto’s Urgent Request to the Chief Justice of the Supreme

Court with Extreme Violations of the Code of Judicial Conduct

that has Entered into Aiding and Abetting Criminal Activity in

the Circuit Court”, which was filed as a petition for a writ of

mandamus on July 22, 2013, the documents attached thereto and

submitted in support thereof, and the record, it appears that

petitioner has alternative means to seek relief from the circuit

court’s April 30, 2013 vexatious litigant order.   Petitioner,

therefore, is not entitled to mandamus relief.   See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court

has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).    Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

           DATED:   Honolulu, Hawai#i, August 14, 2013.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack